

117 HR 2360 IH: Small Business Relief Accessibility Act
U.S. House of Representatives
2021-04-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2360IN THE HOUSE OF REPRESENTATIVESApril 5, 2021Mr. Delgado introduced the following bill; which was referred to the Committee on Small BusinessA BILLTo establish a program to increase small business awareness of, and participation in, Small Business Administration programs, and for other purposes.1.Short titleThis Act may be cited as the Small Business Relief Accessibility Act.2.DefinitionsIn this Act:(1)AdministrationThe term Administration means the Small Business Administration.(2)AdministratorThe term Administrator means the Administrator of the Small Business Administration.(3)Community navigator servicesThe term community navigator services means the outreach, education, and technical assistance provided by community navigators that target eligible businesses to increase awareness of, and participation in, programs of the Small Business Administration.(4)Community navigatorThe term community navigator means a community organization, community financial institution as defined in section 7(a)(36)(A) of the Small Business Act (15 U.S.C. 636(a)(36)(A)), or other private nonprofit organization engaged in the delivery of community navigator services.(5)Eligible businessThe term eligible business means any small business concern, with priority for small business concerns owned and controlled by women (as defined in section 3(n) of the Small Business Act (15 U.S.C. 632(n))), small business concerns owned and controlled by veterans (as defined in section 3(q) of such Act (15 U.S.C. 632(q))), and socially and economically disadvantaged small business concerns (as defined in section 8(a)(4)(A) of the Small Business Act (15 U.S.C. 637(a)(4)(A))).(6)Private nonprofit organizationThe term private nonprofit organization means an entity that is described in section 501(c) of the Internal Revenue Code of 1986 and exempt from tax under section 501(a) of such Code.(7)Resource partnerThe term resource partner means—(A)a small business development center (as defined in section 3 of the Small Business Act (15 U.S.C. 632));(B)a women’s business center (as described in section 29 of the Small Business Act (15 U.S.C. 656)); and(C)a chapter of the Service Corps of Retired Executives (as defined in section 8(b)(1)(B) of the Act (15 U.S.C. 637(b)(1)(B))).(8)Small business concernThe term small business concern has the meaning given under section 3 of the Small Business Act (15 25 U.S.C. 632).(9)StateThe term State means a State of the United States, the District of Columbia, the Commonwealth of Puerto Rico, the Virgin Islands, American Samoa, the Commonwealth of the Northern Mariana Islands, and Guam, or an agency, instrumentality, or fiscal agent thereof.(10)Unit of general local governmentThe term unit of general local government means a county, city, town, village, or other general purpose political subdivision of a State.3.Community navigator pilot program(a)In generalThe Administrator of the Small Business Administration shall establish a Community Navigator pilot program to make grants to, or enter into contracts or cooperative agreements with, private nonprofit organizations, resource partners, States, Tribes, and units of local government to ensure the delivery of free community navigator services to current or prospective owners of eligible businesses in order to improve access to assistance programs and resources made available because of the COVID–19 pandemic by Federal, State, Tribal, and local entities.(b)AppropriationsIn addition to amounts otherwise available, there is appropriated to the Administrator for fiscal year 2021, out of any money in the Treasury not otherwise appropriated, $100,000,000, to remain available until expended, for carrying out this section.4.Outreach and education(a)PromotionThe Administrator shall develop and implement a program to promote community navigator services to current or prospective owners of eligible businesses.(b)Call centerThe Administrator shall establish a telephone hotline to offer information about Federal programs to assist eligible businesses and offer referral services to resource partners, community navigators, potential lenders, and other persons that the Administrator determines appropriate for current or prospective owners of eligible businesses.(c)OutreachThe Administrator shall—(1)conduct outreach and education, in the 10 most commonly spoken languages in the United States, to current or prospective owners of eligible businesses on community navigator services and other Federal programs to assist eligible businesses;(2)improve the website of the Administration to describe such community navigator services and other Federal programs; and(3)implement an education campaign by advertising in media targeted to current or prospective owners of eligible businesses.(d)AppropriationsIn addition to amounts otherwise available, there is appropriated to the Administrator for fiscal year 2021, out of any money in the Treasury not otherwise appropriated, $75,000,000, to remain available until expended, for carrying out this section.(e)SunsetThe authority of the Administrator to make grants under this Act shall terminate on December 31, 2025.